                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00546-FDW-DSC


 FELICIA    CUNNINGHAM                   and )
 ERWINETTE PEREZ SANTOS,                     )
                                             )
        Plaintiffs,                          )
                                             )
 vs.                                         )               NOTICE OF HEARING
                                             )
 FOLGER AUTOMOTIVE,              LLC,    dba )
 Williams Buick GMC,                         )
                                             )
        Defendant.                           )



       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The parties’ joint pretrial

submissions required by the Case Management Order in this case (Doc. No. 7) shall be due Friday,

December 11, 2020.

       SO ORDERED.


                               Signed: November 16, 2020




       Case 3:19-cv-00546-FDW-DSC Document 11 Filed 11/16/20 Page 1 of 1
